"Woodward, J.
— This is an application under the one hundred and thirty-fourth section of the Code, for the al*465Iowan ce of an appeal from the county court. This section enacts, that if a party fails, without fault on his part, to claim or to perfect an appeal within the thirty days allowed by statute, he may apply to the district court, which, upon being satisfied of the above matter, and that the case requires revision, may authorize an appeal.
The only question is, whether a proper case is made for such an allowance. It is briefly the following:: Otis Reynolds died in 1837, a non-resident of the State. No administration was taken out on his estate in this jurisdiction, until in May, 1855, the defendant applied for letters. The petitioners represent themselves to be his heirs at law, and others interested in his estate. They state that none of them had any notice of the intention of Miller to apply for letters; and that they had no knowledge of the grant of such letters, until the expiration of the thirty days allowed for appeal. The petitioners, therefore, pray the court to authorize an appeal, and show that there are questions of weight and importance connected with that of granting the letters, which should be heard: of this nature is the one whether administration could legally have been granted, and that, also, whether Miller was entitled to it.
These questions are somewhat fully discussed by counsel, but this is understood to be with a view of showing the necessity of a revision of the order of the county court; for the only question presented is whether the appeal should have been allowed. The respondent demurred to the petition, thus assuming the truth of the facts stated. In our opinion, the petition shows good ground for an appeal, as well as that the failure to take it in time, was without fault on the part of the petitioners. The fact that for eighteen years after the death of Reynolds, no administration was taken, presents serious questions for consideration ; and the fact that the application was made after that length of time, without notice to the next of bin, and their want of knowledge of the application, and of the allowance of it, present an excuse for not taking an appeal within the thirty days prescribed. The appellants seem to *466have proceeded as soon as the facts came to their knowledge, for the present petition was filed within sixty days after the appointment of Miller.
The judgment of the district court is reversed, with directions to allow the appeal, and to hear the cause of the petitioners.